Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00752-CV



                            IN RE K.A.C., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 19FD1570

                        MEMORANDUM OPINION

      On December 21, 2021, relator K.A.C. filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Anne B. Darring,
presiding judge of the 306th District Court of Galveston County, to set aside her
November 12, 2021 temporary orders.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                         2